DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected the compound Ac-LTF$erEYWAQCba$eSAA-NH2 with a trans isomer olefin, and the compound palbociclib as a second therapeutic to treat breast cancer without traverse in the reply filed 8 March, 2021.  In the response of 2 Sept, 2021, applicants amended the claims so as to no longer read on this species.  In the response of 12 May, 2022, applicants amended the claims so the elected species once again reads on at least one claim.

Claims Status
Claims 246, 249, 252-255, 261-263, 265-267, 269, 271, 274, 277-286, and 288 are pending.
Claims 246 and 266 have been amended.
Claims 252, 255, 261-263, 265-267, 269, 271, 274, and 277-286 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Objections
Specification
The disclosure is objected to because of the following informalities: there are locations in the specification where sequences are given without a SEQ ID number, such as paragraphs 558 and 562.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).
  Appropriate correction is required.
response to applicant’s arguments
	Applicants request that the locations of issues be described.  This is the duty of applicants, not the office.  With such a long specification, a close examination is not possible in the time allotted to work on the application, esp. given the complexity of the claims (note that claim 246 requires a comparison to well over 1000 sequences to see if an embodiment reads on the claim).  However, a partial list is paragraph 355, 545 (if SEQ ID numbers exist for these sequences) and other tables.

Withdrawn Rejections
The provisional rejection of claim 266 on the ground of nonstatutory double patenting as being unpatentable over claims 20, 23, and 30 of copending Application No. 16/563,272 (US 20200085908) (reference application) in view of Morikawa et al (Clin. Canc. Res. (June 2015) 21(16) p3591-3596). is hereby withdrawn due to abandonment of the competing application.


Maintained/Modified Rejections
Claim Rejections – Improper Markush
Claims 246, 249, 253, 254, and 288 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the polypeptide is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: applicants are claiming a genus of polypeptides with limited identity to a long list of sequences, which have no clear identity or commonality of sequence with each other.  Thus, there is no single structural similarity, and the grouping is improper.
The Markush grouping of the additional pharmaceutical agent is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the pharmaceuticals are essentially everything but a small genus of compounds; dependent claims list specific pharmaceuticals and mechanisms of action.  However, there is no structural commonality among these compounds.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
	Applicants argue that the claims have a core structure, and that the embodiments are all used to modulate MDM2 and MDMX activity.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

Applicants argue that the core structure is 
    PNG
    media_image1.png
    122
    464
    media_image1.png
    Greyscale
.   However, this structure only describes peptides constrained to be helical (note Schafmeister et al, J. Am. Chem. Soc. (2000) 122 p5891-5892, previously cited), which is not sufficient to generate a therapeutic suitable for cancer therapy.  To be a core structure, there must be an expectation from the knowledge in the art that members of the class will behave the same way in the context of the claimed invention (MPEP 2117(II)(A)).  Helical structure is not sufficient for that.  Note that improper Markush requires that the claim(s) lack either a single structural similarity OR a common use, so the lack of a structural similarity is sufficient for the rejection to be valid.
Note that there are two parts to this rejection, the cyclic compounds and the second drug.  Applicants have ignored the portions of the rejection dealing with the second drug.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 246, 249, 253, 254, and 288 are rejected under 35 U.S.C. 103 as being unpatentable over Guerlavais et al (US 20130210745, previously cited) in view of Morikawa et al (Clin. Canc. Res. (June 2015) 21(16) p3591-3596, previously cited).  Please note that this rejection does not read on applicant’s elected species.
Guerlavais et al discuss peptide macrocycles (abstract), which inhibit the interactions between p53 and MDM2/MDMX, which can be used to treat cancer (paragraph 3).  The macrocyclic linker is used to induce an α-helix (paragraph 338) and can be used in conjunction with an additional active agent (paragraph 434).  Among the specific compounds described is SP-68 and -69 (table 4, paragraph 472, which are Ac-LTF$4rn6AYWAQL$4a5AANleA-NH2 with $4rn6 or $4a5 being linked to form an alkene bridge (paragraph 473).  At least some embodiments contemplate co-administration with relevant chemotherapeutics, such as cyclophosphamide, doxorubicin, or etoposide (paragraph 424).  Among the disorders to be treated are breast cancer (paragraph 442).
The difference between this reference and the instant claim is that this reference does not discuss treatment with one of the second pharmaceuticals of claim 246.
Morikawa et al discuss the use of palbociclib (applicant’s elected second therapy) for the treatment of breast cancer (title) in the context of other drugs for this disorder (abstract).  A number of clinical trials using this drug in combination of other drugs for various forms of breast cancer are discussed (table 2, p3595, top of page).  This reference teaches adding palbociclib to a breast cancer therapy regimen.  
Therefore, it would be obvious to add the palbociclib of Morikawa to the treatment of Guerlavais et al, as Morikawa et al discuss adding this therapeutic to therapies for the same disorder described by Guerlavis et al.  As both compounds are useful for this disorder, an artisan in this field would attempt this addition with a reasonable expectation of success.
response to applicant’s arguments
	Applicants argue that the bridge in the specified macrocyle is a triazole, and that there is no reasonable expectation of success in combining pharmaceutical agents.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

	Paragraph 473 of Guerlavais et al explicitly states that amino acids represented as $ are olefinic linkers, not triazole compounds.
	Applicants further argue that the potential of drug interactions means that there is no reasonable expectation of success in combining drugs.  Applicants have provided no evidence that a person of skill in the art would expect an adverse drug interaction with this combination; the mere possibility that there may be such a reaction is not sufficient to overcome the expectation of an additive effect upon combination.

second rejection
Claims 246, 249, 253, 254, and 288 are rejected under 35 U.S.C. 103 as being unpatentable over Guerlavais et al (US 20130210745) in view of Schafmeister et al (J. Am. Chem. Soc. (2000) 122 p5891-5892) and Morikawa et al (Clin. Canc. Res. (June 2015) 21(16) p3591-3596).  This application was withdrawn due to amendment in the previous office action, but the claims have been amended again so it once again reads on the claims.
Guerlavais et al discuss peptide macrocycles (abstract), which inhibit the interactions between p53 and MDM2/MDMX, which can be used to treat cancer (paragraph 3).  The macrocyclic linker is used to induce an α-helix (paragraph 338) and can be used in conjunction with an additional active agent (paragraph 434).  Among the specific compounds described is SP-153, with the structure:
    PNG
    media_image2.png
    226
    595
    media_image2.png
    Greyscale
.  Please note that this is identical to applicant’s elected species except that the linker uses a triazole instead of a z-alkene to close the macrocycle.  Please further note that the descriptions of the abbreviations used to describe the macrocycle ring include hydrocarbon linkers with a single double bond, which can be the E or Z isomer (paragraph 473).  Additional embodiments are described with the same sequence using a hydrocarbon linker with two sulfurs (table 6, sp 617-620, 722, and others), also allowed by the instant claims (L1=heteroalkylene).  At least some embodiments contemplate co-administration with relevant chemotherapeutics, such as cyclophosphamide, doxorubicin, or etoposide (paragraph 424).  Among the disorders to be treated are breast cancer (paragraph 442).
The difference between this reference and the remaining claims is that this reference doesn’t explicitly describe the macrocyclic linker of applicant’s elected macrocycle, nor does it describe applicant’s elected second therapeutic agent.
Schafmeister et al describe all hydrocarbon macrocyclic linker systems for enhancing helicity of peptides (title).  These are hydrocarbon chains formed between an amino acid an a second amino acid either 4 or 7 amino acids away, made by olefin metathesis of α-methylated amino acids (either r or s stereochemistry )with olefinic side chains of varying lengths (fig 1, p5891, 1st column, top of page).  The system with one r stereochemistry and one s stereochemistry, a 7 amino acid separation, and an 11 carbon chain proved the best at helix stabilization (fig 2, p5892, 1st column, middle of page).  These measurements were completed before reduction of the double bond formed by the metathesis reaction (indicating a double bond was present), but hydrogenation had no effect on the helical content (p5892, 2nd column, 1st paragraph).  This reference teaches that hydrocarbon linkers can be used to induce helicity in a peptide, with the presence or absence of a double bond having no effect.
Morikawa et al discuss the use of palbociclib (applicant’s elected second therapy) for the treatment of breast cancer (title) in the context of other drugs for this disorder (abstract).  A number of clinical trials using this drug in combination of other drugs for various forms of breast cancer are discussed (table 2, p3595, top of page).  This reference teaches adding palbociclib to a breast cancer therapy regimen.  
Therefore, it would be obvious to use the all hydrocarbon linker of Schafmeister et al for the heteroatom containing hydrocarbon linker of Guerlavais et al, as a simple substitution of one known element for another yielding expected results.  As Guerlavais et al imply that hydrocarbon linkers can be used for this purpose, an artisan in this field would attempt this modification with a reasonable expectation of success.
Guerlavais et al discuss macrocyclic peptides with the same sequence as applicant’s elected species, but a different linker.  It also suggests hydrocarbon linkers with either an e or z alkene.  Schafmeister et al teach that the optimum hydrocarbon linker length for the separation (7 aa) of applicant’s elected species is 11 carbons, and that the presence or absence of an alkene group is irrelevant.  While the exact position of the z-alkene group is not specified by these references, the different positions are not considered to be patentably distinct from each other, as they would be expected to have similar properties due to their similar chemistry (MPEP 2144.09).  This is reinforced by the teaching of Schafmeister et al that hydrogenating the double bonds had no effect on the helicity.  Morikawa et al teach adding palbociclib to other therapeutics to treat breast cancer Thus, the combination of references renders obvious claims 246, 249, 253, 254, and 288.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 246, 249, 253, 254, and 288 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19of copending Application No. 16/354,873 (US 20190269753) (reference application) in view of Morikawa et al (Clin. Canc. Res. (June 2015) 21(16) p3591-3596. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 specifies a method of treating cancer comprising administering a p53 activator with another anticancer agent.  Competing claim 19 describes macrocyclic compounds, including one identical to the instant claim (note compound 68 of table 3c).  
The difference between the competing claims and the instant claims is that the competing claims do not specify a second therapeutic.
Morikawa et al discuss the use of palbociclib for the treatment of breast cancer (title) in the context of other drugs for this disorder (abstract).  A number of clinical trials using this drug in combination of other drugs for various forms of breast cancer are discussed (table 2, p3595, top of page).  This reference teaches adding palbociclib to a breast cancer therapy regimen.  
Therefore, it would be obvious to add the therapy of Morikawa et al to the therapeutic of the competing claims, as a combination of known elements yielding expected results (treatment of cancer).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants argue that the competing claims have a limitation not found in the instant application.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

	It is not clear how the fact that the competing claims render obvious a subgenus of the instant claims means that the instant claims are not obvious.  Only one embodiment that reads on the instant claims needs to be obvious to render the claim obvious (MPEP 2131).

second rejection
Claims 246, 249, 253, 254, and 288 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 161, 163-165, 167-170, 172-175, 183, and 187 of copending Application No. 15/519,550 (US 20200040048) (reference application) in view of Guerlavais et al (US 20130210745).
Competing claim 161 describes a method of treating cancer comprising administering a macrocycle and a second therapeutic, with competing claim 183 specifying that the competing pharmaceutical be palbociclib.  The remaining competing claims specify features of the macrocycle that are consistent with applicant’s elected species.
The difference between the competing claims and the instant claims is that the competing claims describe a much broader genus of macrocyclic peptides.  
The teachings of Guerlavis et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants argue that the competing claims have a limitation not found in the instant application.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

	It is not clear how the fact that the competing claims render obvious a subgenus of the instant claims means that the instant claims are not obvious.  Only one embodiment that reads on the instant claims needs to be obvious to render the claim obvious (MPEP 2131).

third through eighteenth rejections
Claims 246, 249, 253, 254, and 288 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over  copending Application No. 17/155,330, 16/562,845 (US 20200102351), 16/818,284 (US 20200289609), 17/333,609 or Patents US 10,471,120, US 10,253,067, US 8,927,500, US 8,987,414, US 8,859,723, US 9,505,804, US 10,227,380, US 9,957,299, US 10,213,477, US 10,703,780, US 10,967,042, US 10,905,739, some in view of Guerlavais et al (US 20130210745) or Morikawa et al (Clin. Canc. Res. (June 2015) 21(16) p3591-3596). 
The logic of these rejections follow that of the previous ODP and art rejections, and will not be repeated here.
response to applicant’s arguments
	Applicants argue that the competing claims have a limitation not found in the instant application.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

	It is not clear how the fact that the competing claims render obvious a subgenus of the instant claims means that the instant claims are not obvious.  Only one embodiment that reads on the instant claims needs to be obvious to render the claim obvious (MPEP 2131).

New Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 249 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 249 requires that positions [E] of the peptide of claim 246 have either an uncharged side chain or a negatively charged side chain.  However, claim 246 limits positions [E] to a Markush group of amino acids, all of which have neutral side chains, so this claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The legal basis for these rejections were given above, and will not be repeated here.

Claims 246, 249, 253, 254, and 288 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 313, 391, 393-395, and 407 of copending Application No. 17/845,579 in view of Morikawa et al (Clin. Canc. Res. (June 2015) 21(16) p3591-3596). 
Competing claim 1 describes a method of treating cancer, with claim 313 specifying the types of cancer, including breast cancer.  Competing claims 391, 393-395, and 407 together describe much the same compounds as instant claim 246 to be used in the method of claim 1.
The difference between the competing claims and the instant claims is that the competing claims do not specify using a second pharmaceutical.
Morikawa et al discuss the use of palbociclib for the treatment of breast cancer (title) in the context of other drugs for this disorder (abstract).  A number of clinical trials using this drug in combination of other drugs for various forms of breast cancer are discussed (table 2, p3595, top of page).  This reference teaches adding palbociclib to a breast cancer therapy regimen.  
Therefore, it would be obvious to add the therapy of Morikawa et al to the therapeutic of the competing claims, as a combination of known elements yielding expected results (treatment of cancer).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658